Citation Nr: 0735290	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  94-36 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for impotence, to 
include as due to an undiagnosed illness or a medically 
unexplained multisymptom illness.  

2.  Entitlement to service connection for a rash as due to an 
undiagnosed illness or a medically unexplained multisymptom 
illness.  

3.  Entitlement to service connection for chronic diffuse 
perspiration, to include as due to an undiagnosed illness or 
a medically unexplained multisymptom illness.  

4.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness or a 
medically unexplained multisymptom illness.  

5.  Entitlement to service connection for visual impairment, 
to include as due to an undiagnosed illness or a medically 
unexplained multisymptom illness.  

6.  Entitlement to service connection for numbness, to 
include as due to an undiagnosed illness or a medically 
unexplained multisymptom illness.  

7.  Entitlement to service connection for blackouts, to 
include as due to an undiagnosed illness or a medically 
unexplained multisymptom illness.  

8.  Entitlement to service connection for hypertension as 
secondary to a service-connected left shoulder disability.  

9.  Entitlement to a disability rating higher than 10 percent 
for arthralgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In January 2004, the Board remanded the issues listed above 
for additional evidentiary development.  This case has since 
been returned to the Board for further appellate action.

Three additional appealed and remanded claims relating to 
entitlement to service connection for various psychiatric 
disorders were resolved by the RO's grant of service 
connection for post-traumatic stress disorder with major 
depression in a March 2005 rating decision.  

The Board also notes that several additional appealed issues 
were addressed in an April 2003 Board decision.  Among those 
issues was whether new and material evidence had been 
received to reopen the claim of entitlement to service 
connection for hypertension on direct and presumptive bases.  
The Board concluded that new and material evidence had not 
been received and the claim could not be reopened on those 
bases.  That decision is final.  Accordingly, the claim here 
on appeal is limited to consideration of hypertension on a 
secondary basis.  


FINDINGS OF FACT

1.  The veteran's impotence is attributable to a known 
clinical diagnosis, and is not etiologically related to 
service.

2.  The veteran's rash is attributable to a known clinical 
diagnosis.  

3.  Chronic diffuse perspiration is attributable to a known 
clinical diagnosis, and is not etiologically related to 
service.

4.  Shortness of breath is not objectively demonstrated to a 
degree of 10 percent or more and is not etiologically related 
to service.

5.  Visual impairment is attributable to a known clinical 
diagnosis, and is not etiologically related to service.

6.  Numbness is attributable to a known clinical diagnosis, 
and is not etiologically related to service.

7.  Blackouts are attributable to a known clinical diagnosis, 
and are not etiologically related to service.

8.  Hypertension is not etiologically related to any service-
connected disability.

9.  The veteran's arthralgias are manifested by mild pain 
associated with motion of the knees and ankles.


CONCLUSIONS OF LAW

1.  Impotence was not incurred in or aggravated by active 
duty nor may such incurrence or aggravation be presumed.  38 
U.S.C.A. §§ 1110, 1112, 1117(West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2007).

2.  A rash due to an undiagnosed illness or medically 
unexplained symptom complex was not incurred in or aggravated 
by active duty nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§  3.317 (2007).

3.  Chronic diffuse perspiration was not incurred in or 
aggravated by active duty nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§  3.303, 3.317 (2007).

4.  Disability manifested by shortness of breath was not 
incurred in or aggravated by active duty nor may such 
incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 
1117 (West 2002); 38 C.F.R. §§  3.303, 3.317 (2007).

5.  Visual impairment was not incurred in or aggravated by 
active duty nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§  3.303, 3.317 (2007).

6.  Numbness was not incurred in or aggravated by active duty 
nor may such incurrence or aggravation be presumed.  38 
U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§  3.303, 
3.317 (2007).

7.  Blackouts were not incurred in or aggravated by active 
duty nor may such incurrence or aggravation be presumed.  38 
U.S.C.A. §§ 1110, 1112, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2007).

8.  Hypertension is not proximately due to or a result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2007).

9.  The criteria for a disability rating higher than 10 
percent for arthralgias are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5025 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for impotence, 
rash, chronic diffuse perspiration, shortness of breath, 
visual impairment, numbness, blackouts, and hypertension.  He 
is also seeking an increased disability rating for his 
service-connected arthralgias.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were initially 
adjudicated long before the enactment of the VCAA in November 
2000.  The record reflects that the originating agency 
provided the veteran with the notice required under the VCAA, 
to include notice that he submit any pertinent evidence in 
his possession, by letter mailed in June 2004.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claims in March 2005.  There is 
no indication or reason to believe that any ultimate decision 
of the RO on the merits of the claims would have been 
different had VCAA notice been provided at an earlier time.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought or for an effective-date for an 
increased rating, the Board finds that there is no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for impotence, rash, chronic 
diffuse perspiration, shortness of breath, visual impairment, 
numbness, blackouts, and hypertension.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claims was no more than harmless error.  Similarly, with 
respect to the increased rating claim, the Board has 
determined that an increased disability rating is not 
warranted for the veteran's arthralgias.  Consequently, no 
effective date will be assigned, so the failure to provide 
notice with respect to that element of the claim was not 
prejudicial.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records, 
Social Security disability records, and pertinent VA medical 
records have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that the originating agency 
properly processed the claims following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  




Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Where a veteran served continuously for 90 days or more 
during a period of war organic disease of the nervous system 
or cardiovascular-renal disease, including hypertension. 
(This term applies to combination involvement of the type of 
arteriosclerosis, nephritis, and organic heart disease, and 
since hypertension is an early symptom long preceding the 
development of those diseases in their more obvious forms, a 
disabling hypertension within the 1-year period will be given 
the same benefit of service connection as any of the chronic 
diseases listed.) becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

The Board notes that in order for hypertension to be 
considered manifested to a compensable degree, the evidence 
must show diastolic pressure of predominantly 100 or more, 
or; systolic pressure of 160 or more, or that the veteran has 
a history of diastolic pressure predominantly 100 or more and 
requires continuous medication for control.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2007).  See also the Court's 
discussion of this subject in Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

With a number of exceptions, VA will pay compensation to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that (1) became manifest during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (2) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1).

Effective December 18, 2006, VA extending the presumptive 
period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 
2011 (for qualifying chronic disabilities that become 
manifest to a degree of 10 percent or more after active duty 
in the Southwest Asia theater of operations).  71 Fed. Reg. 
75669 (2006).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue (2) Signs or 
symptoms involving skin (3) Headache (4) Muscle pain (5) 
Joint pain (6) Neurologic signs and symptoms (7) 
Neuropsychological signs or symptoms (8) Signs or symptoms 
involving the respiratory system (upper or lower) (9) Sleep 
disturbances (10) Gastrointestinal signs or symptoms (11) 
Cardiovascular signs or symptoms (12) Abnormal weight loss 
(13) Menstrual disorders.  38 C.F.R. § 3.317(b).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) An undiagnosed illness; (B) The following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms:  (1) Chronic 
fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel 
syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.  38 C.F.R. § 
3.317(a)(2).

Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Initial Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Standard of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection

The veteran is seeking service connection for impotence, 
rash, chronic diffuse perspiration, shortness of breath, 
visual impairment, numbness, blackouts, and hypertension.  As 
noted in the Introduction, the claim of entitlement to 
service connection for hypertension is being considered 
solely as a secondary claim, as due to the service-connected 
left shoulder disability.  The Board also notes that a claim 
of entitlement to service connection for a rash was denied by 
the RO in November 1992, and that denial was not timely 
appealed.  The rating decision here on appeal appears to have 
addressed only the issue of entitlement to service connection 
for a rash as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  Accordingly, the Board's decision on this issue 
will be limited to that basis of entitlement.  A claim to 
reopen the previously denied claim (direct service 
connection) has not specifically been raised by the veteran.  

With respect to the veteran's assertion that the claimed 
conditions (excluding hypertension) represent qualifying 
chronic disabilities under 38 C.F.R. § 3.317, the Board finds 
that this is not supported by the competent medical evidence 
of record.  On VA examination in January 2005, the examiner 
stated the opinion that the veteran's impotence was at least 
as likely as not due to a combination of the veteran's 
diabetes mellitus and treatment for hypertension.  Similarly, 
he found that visual impairment was as least as likely as not 
due to the veteran's poor diabetic control.  

The January 2005 examiner also found that numbness of the 
hands and feet was at least as likely as not an early 
manifestation of sensory polyneuropathy.  The veteran's 
claimed chronic perspiration, which according to the 
examiner, appears to be night sweats, and his blackouts, were 
determined to be, at least as likely as not hypoglycemic 
episodes; although the examiner stated that he did not have 
specific evidence to prove this.  The veteran's claimed rash 
was diagnosed as mild folliculitis.  

As the reported symptomatology with respect to these claims 
can and has been attributed to known clinical diagnoses, the 
Board concludes that the veteran does not have qualifying 
chronic disabilities under 38 C.F.R. § 3.317.  

The Board notes that, with respect to impotence and visual 
impairment, the Board notes that service connection is not in 
effect for diabetes or hypertension.  While numbness, night 
sweats, and blackouts were not specifically related to 
diabetes by the examiner, they were related to diagnosed 
disabilities (polyneuropathy and hypoglycemic reaction), and 
they therefore are not attributable to qualifying chronic 
disabilities under 38 C.F.R. § 3.317. 

The Board acknowledges that the January 2005 VA examiner 
qualified his opinion with respect to night sweats and 
blackouts, stating that he did not have specific evidence to 
prove their relationship to hypoglycemic episodes.  However, 
100 percent certainty is not necessary in a medical opinion.  
What is important is that a conclusive opinion be provided 
that is informed as to the veteran's medical condition and 
medical history.  In this case, the examiner clearly 
concluded that the evidence was sufficient in his mind to 
support the stated diagnoses.  Despite the use of some 
qualifying language, the opinions were stated conclusively.

The Board also notes that the examiner used the terminology 
"at least as likely as not" with respect to most of his 
diagnoses, which is somewhat confusing in the context of 
these claims.  The Board notes that, in general, a veteran 
must only show that there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter.  In such cases, the 
Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, the 
examiner's terminology might appear to be favorable to the 
veteran by indicating that some alternative diagnosis or 
indeed, no diagnosis, might be just as likely as the 
diagnosis stated.  However, the pertinent regulation on this 
particular question provides that, by history, physical 
examination, and laboratory tests a qualifying chronic 
disability "cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a)(1).  In this case, as 
stated above, the examiner, although stating certain 
reservations, did provide conclusive diagnoses on the 
conditions discussed above.  

With respect to shortness of breath, the January 2005 VA 
examiner noted that the veteran had a normal chest X-ray on 
August 3, 2004, and there was no objective evidence of 
respiratory disease noted on VA examination in January 2005.  
The examiner noted the veteran's complaints as some 
intermittent dyspnea for the past six or seven years.  He 
reported that the veteran now smokes five or six cigarettes a 
day and has a 15 to 30-pack per year history.  A September 
1998 private assessment signed by C.I.M, M.D. shows a 
reference to past diagnosis of hyperventilation syndrome.  It 
is unclear whether this represents a current diagnosis.  To 
the extent that it does, the Board notes that no specific 
symptoms were observed or reported by the examiner, and he 
did not relate the diagnosis to the veteran's military 
service.  In essence, there is no confirmed diagnosis to 
account for the veteran's complaints relating to shortness of 
breath.  However, there is also no objective indications or 
manifestations of a qualifying chronic disability during 
active service or to a degree of 10 percent or more after 
service.  The veteran's complaints do not constitute 
objective indications, nor are his contentions considered 
competent medical evidence.  

The Board notes that the medical record contains several 
references to Gulf War Syndrome, including diagnoses of such.  
This in itself is not considered particularly probative 
evidence as it is an imprecise term and does not address the 
regulatory requirements with respect to qualifying chronic 
disabilities related to Gulf War service.  In light of the 
specific medical findings discussed above, the Board assigns 
little probative weight to such diagnoses.  

Accordingly, the Board finds that service connection for 
impotence, rash, chronic diffuse perspiration, shortness of 
breath, visual impairment, numbness, and blackouts is not in 
order on the basis that they constitute qualifying chronic 
disabilities under 38 C.F.R. § 3.317.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the 
Board must consider whether the veteran is entitled to 
service connection for impotence, chronic diffuse 
perspiration, shortness of breath, visual impairment, 
numbness, or blackouts under the regular criteria for service 
connection.  As noted above, the claim for service connection 
for a rash is only being considered under the provisions of 
38 C.F.R. § 3.317, as the issue of whether new and material 
evidence has been received to reopen the claim on a direct 
basis has not been adjudicated or appealed.  

Service medical records show no complaint, finding or 
diagnosis with respect to impotence, shortness of breath, 
visual impairment, numbness, or blackouts.  There is no 
record of post-service treatment for any of the claimed 
disabilities until more than a year after service.  Indeed, 
in a claim filed in July 1992, shortly after discharge, the 
veteran claimed only a torn rotator cuff, skin rash and 
hypertension.  

Although a September 1986 medical record shows that the 
veteran complained of sweats due to Motrin, this was prior to 
the veteran's period of active duty.  Moreover, no chronic 
disability was diagnosed at that time, and the January 2005 
VA examiner found that the current night sweats were due to a 
hypoglycemic reaction, which is not a service-connected 
condition.  

There is no competent medical opinion of record that purports 
to relate any current impotence, chronic diffuse 
perspiration, shortness of breath, visual impairment, 
numbness, or blackouts to service.  In essence, the evidence 
of a nexus between the claimed disabilities and the veteran's 
military service is limited to the veteran's own statements.  
This is not competent evidence of the alleged nexus since 
laypersons are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Accordingly, the Board concludes that a preponderance of the 
evidence is against the veteran's claims on a direct basis.

With respect to the "secondary" claim of entitlement to 
service connection for hypertension, the January 2005 VA 
examiner stated that it was less likely than not that the 
veteran's hypertension was caused or chronically worsened by 
his service connected postoperative residual of a rotator 
cuff tear of the left shoulder.  The examiner supported the 
opinion by noting that the hypertension preceded his injury 
and surgery and that the literature does not support a 
chronic worsening of hypertension due to pain.  There is no 
competent medical evidence that purports to relate the 
veteran's hypertension to any service-connected disability.  
Accordingly, the Board concludes that service connection on a 
secondary basis is not in order.

Initial Rating

The veteran is currently assigned a 10 percent disability 
rating for diffuse joint pain (arthralgia) under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (fibromyalgia).  Under that 
code, compensable ratings are assigned where there is 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  A 10 percent rating is 
for assignment where such widespread musculoskeletal pain and 
tender points require continuous medication for control.  A 
20 percent rating is for assignment where such symptoms are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  

The Board notes initially that service connection is in 
effect for a left shoulder disability in the nature of a 
rotator cuff injury.  That symptomatology is separately 
compensated and will not be considered in the evaluation of 
the veteran's arthralgias.  

On VA examination in January 2005, the veteran reported that 
all of his joints bother him, but it is really the ankles and 
knees that bother him the most.  He denied pain in the 
muscles except perhaps sometimes for some pain in the calves 
when his ankles are particularly bothering him.  The veteran 
reported that he takes medication for his joint pain, and 
that this helps some.  The veteran reported no swelling.  He 
reported some instability in the knees and ankles, and that 
occasionally the left knee will lock.  On examination, his 
joints ranged normally with some pain noted.  Tender point 
examination revealed some mild tenderness in the suboccipital 
lateral neck and upper trapezius areas, bilaterally; however, 
the other tender points such as the medial scapular areas, 
second intercostal spaces, lateral elbows, upper outer 
buttocks, proximal lateral thighs and medial distal thighs 
were all nontender.  The examiner concluded that the veteran 
does not experience wide-spread musculoskeletal pain at all.  
While the symptoms noted were found to be present more than 
one-third of the time, according to the examiner, the veteran 
does not fulfill the criteria of wide-spread musculoskeletal 
pain.  The examiner further found that, while some of the 
reported symptoms might be constant or nearly so, they are 
not necessarily refractory to therapy.  Aside from his 
shoulder symptoms, they were found to be intermittent, and 
again, do not satisfy the criteria for wide spread 
musculoskeletal pain.  

In essence, the January 2005 findings would lead to the 
conclusion that Diagnostic Code 5025 is not appropriate for 
the veteran's symptoms.  However, given the normal range of 
motion of the joints tested, even the minimum compensable 
rating would not be warranted under the diagnostic codes 
governing limitation of motion of a knee or ankle (Diagnostic 
Codes 5260, 5261, 5271).  In consideration of the pain noted 
by the examiner with joint motion, a 10 percent rating would 
be for assignment on the basis of the DeLuca factors set out 
above.  However, given the minimal objective findings 
reported by the January 2005 examiner, a rating higher than 
10 percent is simply not warranted.  

Other medical evidence is consistent with the January 2005 
report.  On private examination in April 1998 the veteran had 
full range of motion of the right shoulder, good grip and 
full range of motion of his hips.  There was some discomfort 
noted in the ankles.  

The veteran was afforded a VA examination in October 1998.  
At that time, with the exception of symptoms attributed to 
his left shoulder disability, which are not for consideration 
here, the symptoms consisted of numbness over the right 
shoulder.  On VA examination in August 1998, there was no 
atrophy of the left upper or lower extremity.  On VA 
examination in July 1997, there were normal muscle mass, tone 
and strength.  There was no muscle atrophy at all.  The 
veteran had no evidence of any disorder of the peripheral 
nervous system.  Based on such minimal findings, a rating 
higher than 10 percent is not warranted.

The Board has considered the veteran's statements with 
respect to his symptoms; however, the Board assigns very 
little probative value to those complaints, as they appear to 
lack credibility.  The July 1997 VA examiner stated his 
opinion that the veteran tends to exaggerate his symptoms, 
particularly those involving the left upper extremity.  The 
August 1998 VA examiner concurred with this opinion, and 
reported that the veteran's complaints of pain are just 
disproportionate to any part of the examination as compared 
to passive motion.  The examiner found it interesting that 
the veteran had full motor firing contralateral to his 
testing and could resist any motion despite his complaints of 
no active motor function.  The examiner concluded that the 
veteran had no organic evidence of pain and his complaints of 
weakness were unsubstantiated. 

While there appears to be some recent objective verification 
of the veteran's complaints, the symptoms related to his 
arthralgias appear to be quite minimal and do not support a 
rating higher than the 10 percent already assigned.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the medical evidence does not support the 
proposition that the veteran's service-connected arthralgias 
have changed appreciably during the initial evaluation 
period.  The record does not establish the presence of any 
symptoms or functional impairment warranting more than a 10 
percent rating at any time during the period of time here 
under consideration.  Based on the record, the Board finds 
that a 10 percent disability rating was properly assigned for 
the entire period.  

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his arthralgias, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for impotence, to include 
as due to an undiagnosed illness, is denied.  

Entitlement to service connection for a rash due to an 
undiagnosed illness is denied.  

Entitlement to service connection for chronic diffuse 
perspiration, to include as due to an undiagnosed illness, is 
denied.  

Entitlement to service connection for shortness of breath, to 
include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for visual impairment, to 
include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for numbness, to include as 
due to an undiagnosed illness, is denied.  

Entitlement to service connection for blackouts, to include 
as due to an undiagnosed illness, is denied.  

Entitlement to service connection for hypertension as 
secondary to a service-connected left shoulder disability is 
denied.  

Entitlement to a disability rating higher than 10 percent for 
arthralgia is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


